Citation Nr: 1213883	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-22 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, including as secondary to bilateral foot disability, and including as due to drinking water at Camp Lejeune.

2. Entitlement to service connection for skin disorders, described as bumps, itching, folliculitis, and lichen simplex chronicus, including as due to drinking water at Camp Lejeune.

3. Entitlement to service connection for service connection for blurry vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for diabetes mellitus; for cysts, folliculitis, and lichen simplex chronicus, claimed as bumps and itching; and for blurry vision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board is remanding the Veteran's claims to develop additional evidence. The Veteran has diabetes mellitus that was diagnosed many years after service. He contends that his diabetes is aggravated by his service-connected bilateral foot disability, in that the foot disability interferes with his capacity to exercise. Service connection is established for hammertoes, corns, and calluses affecting both of the Veteran's feet. The Veteran also contends that his diabetes resulted from his exposure to contaminated water during his active service at the United States Marine Corps Base at Camp Lejeune, North Carolina.

The Veteran contends that his current skin disorders first manifested during active service, and that the skin disorders resulted from his exposure to the water at Camp Lejeune. The Veteran contends that he has blurry vision that began during active service. He also reports having sustained injury to his eyes while engaging in reserve service, after his active service. The Veteran's service personnel and medical records reflect that he served at Camp Lejeune from November 1980 to September 1982.

In recent years, the United States Navy and VA have acknowledged that persons residing or working at the Camp Lejeune from 1957 to 1987 were potentially exposed to contaminants present in the base water supply. The contaminants were the solvents perchloroethylene, tetrachloroethylene, and trichloroethylene, and are believed to have entered the base water supply after emerging from an off-base dry cleaning firm and leaking underground storage tanks. The United States Environmental Protection Agency has characterized trichloroethylene as carcinogenic to humans. VA Health Care Fact Sheet 16-9, published in November 2008, indicated that it was not clear that persons at the base were exposed to the chemicals at levels that would cause health problems. In a January 2012 Fact Sheet, it was noted that there are many unanswered questions as to the extent of the contamination of the water, the level of exposure of persons on the base, and the likelihood that exposure was great enough to result in particular diseases. VA has encouraged Veterans to file claims for any VA disability compensation for any injury or illness the Veteran believes is related to their service, including service at Camp Lejeune. VA is handling disability claims based on exposure to contaminated water at Camp Lejeune on a case-by-case basis.

The Veteran has not had VA medical examinations to address his diabetes, skin disorder, and vision disorder claims. The Veteran's service medical records do not contain any finding of diabetes. Post-service VA and private medical records dated from 1985 to 2008 that are in the claims file do not contain any finding of diabetes. In August 2011, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge. In that hearing, the Veteran reported that he was diagnosed with diabetes in 2007. VA medical records dated from 2009 forward reflect that the Veteran was diagnosed with type II diabetes mellitus. Those records do not address the etiology of the Veteran's diabetes. On remand, the Veteran should identify the sources of his treatment for diabetes from 2007 forward, and VA should obtain records of that treatment. The Veteran should have a VA medical examination, with review of the claims file, and opinions regarding the likely etiology of his diabetes, including the likelihood that exercise limitations due to bilateral foot disability caused or has aggravated his diabetes, and the likelihood that exposure to contaminated drinking water at Camp Lejeune caused his diabetes.

The Veteran's service medical records show treatment in March 1981 for a fungal infection on the inner thigh. The record does not specify which leg was affected. Private medical records associated with the Veteran's claims file show findings of inflammatory acne with keloids on the face from 2002 forward, epidermal cysts and lichen simplex chronicus on the face and scalp in 2006 to 2008, and folliculitis of the scalp in 2008. In his 2009 claims, the Veteran described having bumps and itching affecting the skin on his head, face, back, legs, and feet. Records of VA outpatient treatment in 2010 reflect complaints and findings of a scaly rash at the elbows and a rash described as tinea in the groin. On remand, the Veteran should have a VA skin examination, with review of the claims file, clarification of the diagnoses of current skin disorders, and opinions regarding the likelihood of a connection of current disorders to the condition treated in service, and/or exposure to contaminated drinking water at Camp Lejeune.

During service, in April 1983, the Veteran sought treatment for soreness, watering, and itching of his eyes over the preceding two years. He stated that at times he had blurry vision. He related having a history of hay fever. The treating clinician observed redness and wateriness of both eyes and congested nasal passages, and noted the Veteran's report of diplopia. The clinician's impression was hay fever. During reserve service in 1984 or 1985, the Veteran had emergency treatment after a CO² extinguisher went off in his face. He indicated that his eyes felt irritated. His vision was measured as normal. On examination and stain, the treating practitioner found irritation but no evidence of other injury. In his 2009 claim, the Veteran reported that his vision was very blurred. Records of recent VA treatment include a 2009 notation that a diabetic retinal examination was not indicated for the Veteran. The assembled records from 2009 and 2010 are otherwise silent regarding the Veteran's vision. In the 2011 hearing, the Veteran reported that he presently had blurry vision and double vision treated at the VA Sumter County Clinic. On remand, the most recent VA treatment records should be obtained. The Veteran should have a VA eye examination and file review to obtain a diagnosis of any current disorder affecting his vision, and opinion as to the likely etiology of any such current disorder.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the sources of treatment he has received for diabetes from 2007 forward. Obtain records of treatment the Veteran identifies.

2. Obtain records of treatment of the Veteran at the VA Sumter County Clinic from April 2010 forward.

3. Schedule the Veteran for a VA medical examination to address the likely etiology of his type II diabetes mellitus. Provide the Veterans claims file to the examiner for review. After examining the Veteran and reviewing the claims file, the examiner should provide an opinion as to whether, and if so, to what extent, any limitations on exercise imposed by hammertoes, corns, and calluses of the Veteran's feet has aggravated his diabetes. The examiner also should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes was caused by his exposure to contaminated drinking water at Camp Lejeune in 1980 to 1982. The examiner must provide a detailed rationale for each opinion provided.

4. Schedule the Veteran for a VA medical examination to address the nature and likely etiology of any current skin disorders. Provide the Veterans claims file to the examiner for review. After examining the Veteran and reviewing the claims file, the examiner should provide diagnoses for each current skin disorder, with a description of the areas of skin affected by each disorder. For each current skin disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder began during service or is otherwise a result of events during service, including exposure to contaminated drinking water at Camp Lejeune in 1980 to 1982. The examiner must provide a detailed rationale for each opinion provided.

5. Schedule the Veteran for a VA medical examination to address the nature and likely etiology of any disorder affecting the Veteran's eyes, including his vision. Provide the Veterans claims file to the examiner for review. After examining the Veteran and reviewing the claims file, the examiner should provide diagnoses for each eye or visual disorder. For each current eye disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder began during service or is otherwise a result of events during service. The examiner must provide a detailed rationale for each opinion provided.

6. After completion of the above, review the expanded record and determine if the Veteran's claims can be granted. If any of the appealed claims remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


